Citation Nr: 1209797	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic peripheral neuropathy to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Penny E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1963 to November 1965.  He also had active duty for training (ACDUTRA) in the Army Reserve in July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of the Department of Veterans Affairs (VA) Regional Office (RO), in Togus, Maine.

In a decision in October 2006, the Board denied the claim of service connection for chronic peripheral neuropathy to include as due to exposure to Agent Orange.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order in June 2008, the Veterans Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran) and vacated the Board's decision and remanded the case for readjudication consistent with the Joint Motion.

In December 2009, this matter was remanded to afford the Veteran a hearing before the Board.  In February 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.

In a decision in June 2010, the Board again denied the claim.  The Veteran then appealed the Board's decision to the Veterans Court.  In February 2011, the Veterans Court granted another Joint Motion for Remand, vacating the Board's decision and remanding the case for readjudication.  

In May 2011, the Board the remanded the matter to afford the Veteran the opportunity for another hearing, because he had appointed a new representative.  In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file. 


In October 2011, pursuant to 38 C.F.R. § 20.901, the Board requested an advisory opinion from an independent medical expert on the questions of whether the Veteran was likely to have been exposed to significant levels of Agent Orange during his training at Camp Drum (Ft. Drum) some five years after the area was sprayed, and whether such exposure would be sufficient to cause the Veteran to develop chronic peripheral neuropathy some 25 years later.  The opinion was received in December 2011 and a copy was furnished to the Veteran and counsel and they were afforded the opportunity to submit additional evidence or argument in response to the opinion within 60 days.  There is no record of response from either the Veteran or his counsel.


FINDING OF FACT

Chronic peripheral neuropathy was not affirmatively shown to have been present during service; chronic peripheral neuropathy was first manifested after service and is unrelated to an injury, disease, or event during service; and chronic peripheral neuropathy is not caused by indirect exposure, if any, to Agent Orange.


CONCLUSION OF LAW

Chronic peripheral neuropathy was not incurred in or aggravated by service to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6 and 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters dated in March 2002 and in April 2004.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provision for the effective date of a claim, that is, the date of receipt of the claim.  The notice also included information regarding the evidence needed to substantiate a claim based on exposure to Agent Orange.  




As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, except for the degree of disability assignable).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2005.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

As the claim of service connection is denied, no disability rating is assignable as a matter of law, so there is no possibility that the Veteran was prejudiced by the omission of this provision in the VCAA notice.  Dingess at 494-95. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service records, VA records, and private medical records, including the records of Dr. K.D.S.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  






In December 2011, the Board obtained a medical advisory opinion from an independent medical expert, who is not employed by VA.  The Board requested IME with expertise in public health medicine and medical toxicology.  The IME opinion was rendered by a Board Certified Neurologist, who is a Professor of Neurology and Radiology at the University of Massachusetts Medical School.  When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the independent medical opinion is adequate as the opinion is predicated on a review of the Veteran's history and the independent medical expert applied analysis to the significant facts of the case in order to reach the conclusion reached in the opinion.  While the IME does not profess specific expertise in public health medicine and toxicology, the IME is well qualified to offer an opinion on the clinical history and presentation and causes of peripheral neuropathy as a Board Certified Neurologist.  The Board concludes that the IME is therefore qualified to render an opinion on the questions posed by the Board and that the IME's qualifications as a Board Certified Neurologist substantially comply with the medical expertise sought by the Board. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are whether the opinion is based upon sufficient facts or data, whether the opinion is the product of reliable principles and methods, and the expert applied the principles and methods reliably to the facts of the case.).   The Veteran and his counsel did not respond to the opportunity to submit additional evidence or argument, for example, the qualifications of the IME, in response to receiving a copy of the IME opinion. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

For the period of active duty, the service personnel records show that the Veteran did not serve in the Republic of Vietnam.  The Veteran was trained as an infantry man and he served in an infantry unit.  His period of service included training at Ft. Drum during active duty in 1964 and 1965 and during active duty for training in 1967.

The service treatment records for the period of active duty show that on entrance examination in August 1963 the Veteran gave a history of swollen or painful joints, leg cramps, and lameness.  On physical examination, the evaluations of the upper and lower extremities, including the feet, and the spine and the neurologic evaluation were normal.  The examiner commented that the Veteran's history of complaints was not verified.  The remainder of the service treatment records contains no complaint, finding, history, symptom, treatment, or diagnosis of peripheral neuropathy.  The records do show that in March and April 1964 the Veteran complained of enuresis and he was seen several times at a dispensary at Ft. Drum.  On separation examination in October 1965, the Veteran gave a history of leg cramps.  On physical examination, the evaluations of the upper and lower extremities, including the feet, and the spine and the neurologic evaluation were normal.  The examiner did not list or identify as a defect or diagnosis peripheral neuropathy or other neurologic abnormality. 

There are no service treatment records for the period of active duty in the Army Reserve in July 1967.  

After service, the record includes private medical records, a decision of the State of Maine Workers' Compensation Commission, records of the Social Security Administration, and VA records.  



The VA records show that in May 1982 the Veteran experienced the sudden onset of back pain and numbness in the right lower extremity while at work.  In May 1983, a CT scan showed a protruding disc at L5-S1.  In July 1986, the Veteran complained of numbness and a prickly sensation in his right foot and a burning sensation in his left foot.  He also complained of numbness and tingling in each arm.  The pertinent diagnosis was ruptured disc at L5-S1.  

In June 1989, the Veteran was evaluated for complaints of low back pain with pain in the right leg.  He also complained of muscle spasms in the low back and leg, as well numbness in the right shoulder and arm.  On physical examination, he did not exhibit any weakness or difficulty in using any of his extremities, and his gait was normal.  The physician noted that the Veteran's original industrial injury had probably resulted in a low back strain with later myofascial restrictions. 

In April 1990, the Veteran was seen for a disability evaluation for his back and leg pain resulting from a work-related injury in May 1982.  His symptoms included low back pain and right posterior thigh and leg pain with occasional numbness in the right leg and up into the right shoulder and arm.  On physical examination, there was no obvious atrophy in the lower extremities and his muscle strength was normal.  The diagnosis was chronic low back myofascial syndrome.  It was noted that a diagnosis of fibromyalgia had been made and that the diagnosis was consistent with myofascial syndrome and referred to the same condition.

In September 1990, the Veteran was seen for a neurological examination related to persistent back and leg pain and radiating pain in the right shoulder and arm.  The pertinent diagnoses were fibromyalgia and fibromyositis in the cervical, dorsal, and lumbosacral areas, a ruptured disc at L5-S1, chronic low back pain from an initial acute sprain, and hand strain. 

In April 1999, the Veteran was evaluated for possible muscular dystrophy.  At that time, he complained of periodic or paroxysmal proximal weakness, exacerbated by cold, stress, and sitting too long.  


In July 2000, the Veteran was seen for a follow-up evaluation at VA due to an abnormal EMG study and a "curious waddling-type gait."  History included a back injury in 1982, cramping, and unusual muscular restrictions in movement.  He had been evaluated for muscular dystrophy and specific gene mutations with negative results.  A nerve biopsy showed rare atrophic fibers, both Type I and Type II, but no clear diagnosis of a neuromuscular syndrome had been made.  Results of repeat EMG studies were read as most typical of mild peripheral neuropathy, which was sensory motor in nature.  Based on the described symptoms, the physician expressed the opinion that the Veteran's muscle disorder was in the nature of myotonia rather than neuropathy or myopathy, but the exact diagnosis remained unclear.  The physician noted the Veteran's history of exposure to ether and urethane where he worked, but no other toxic exposures were known or considered.

In February 2002, the Veteran had an Agent Orange examination at VA.  The Veteran stated that he was possibly exposed to Agent Orange in service.  He gave a medical history which included fibromatosis and a neuromuscular disorder of unknown etiology.

In March 2002, the Veteran was seen at VA for follow-up related to his abnormal gait.  EMG testing of the lower extremities was consistent with a predominantly motor peripheral neuropathy.  EMG testing also showed moderately severe right carpal tunnel syndrome, moderately progressed since May 1999.  

The diagnoses were moderately severe right carpal tunnel syndrome with modest progression from 1999, motor greater than sensory axonal and demyelinating (mixed) peripheral neuropathy with significant progression by NCV and EMG criteria, and possible right L-5 radiculopathy as exemplified by the paraspinal examination.  






The physician, Dr. S.N.M., Chief of Neurology, noted that the differential diagnoses for motor or motor greater than sensory axonal loss neuropathies included arsenic poisoning, which had been excluded previously, chronic inflammation demyelinating polyneuropathy, chronic non-immune polyneuropathy (including entities such as monoclonal gammopathy of undetermined significance, multiple myeloma, SLE, or cryoglobulinemia), hereditary neuropathy, and multifocal motor neuropathy with conduction block.  

Based on the present study, the physician stated that there was no evidence of multifocal motor neuropathy or chronic inflammatory demyelinating polyneuropathy.  He noted that other differential diagnoses included 
Charcot-Marie-Tooth disease, type 2, Diapason neuropathy, Disulfiram associated neuropathy, the axonal form of Guillain-Barre syndrome, which it clearly was not, hyperinsulinism, Nitrofurantoin use, ganophosphate poisoning, porphyria, paraneoplastic lymphoma or carcinoma, and Vincristine.  The physician noted that it was interesting that the Veteran was exposed to herbicides in the military and was being evaluated for Agent Orange exposure, but it was difficult to prove one way or the other [the causal relationship].  

Dr. S.N.M. expressed the opinion that clinically and by history and by EMG there was a weak correlation that the Veteran probably had a neuropathy relative to exposure to some kind of toxins, including Agent Orange, but that it was extremely hard, to make a correlation because according to published VA data approved by Congress, peripheral neuropathy associated with Agent Orange should have its origin within the first 12 to 18 months in order to be considered a service connected condition.  

The Dr. S.N.M. noted that the Veteran's complaints had been present for a number of years, but had not been documented as having onset within 12 to 18 months of his time spent in the military in "Vietnam," but the nature of the peripheral neuropathy as suggested by the EMG was suggestive of a toxic neuropathy.



In a statement in April 2002, the Veteran stated that he was exposed to Agent Orange when he was stationed at Ft. Drum in 1964, 1965, and 1967.  While stationed there, he was out in the woods for weeks at a time, sleeping on the ground and eating his meals.  He expressed the opinion that his deteriorating health and muscle problems were due to exposure to Agent Orange during that time.

In support of his claim, the Veteran has submitted articles on the effects of Agent Orange, including an article by an Australian Vietnam Veteran; a copy of the report to the Secretary of VA on adverse health effects of exposure to Agent Orange in May 1990; and articles regarding the addition of acute and subacute peripheral neuropathy to the list of presumptive conditions, while excluding chronic peripheral neuropathy.  

The Veteran has also submitted several requests that VA change the laws regarding Agent Orange presumptions to (1) include all types of peripheral neuropathy, and (2) to include a presumption of exposure for all personnel who were stationed at Ft. Drum after it was sprayed with Agent Orange.

At a hearing before a Decision Review Officer in September 2003, the Veteran asserted that service connection on a presumptive basis should not be limited to acute and subacute peripheral neuropathy, but should include all types of neuropathy, because of the length of time required for the body to process chemicals and toxins, as well as the storage of chemicals and toxins in fat.  He testified that during his time at Ft. Drum he dug foxholes, slept on the ground in the rain and ate out in the woods, and he felt that the area where he had been was contaminated with Agent Orange.  

The Veteran stated that symptoms of peripheral neuropathy were first diagnosed by a VA neurologist.  He asked that a record be made that he had submitted reports and documentation related to peripheral neuropathy and the effects of herbicide exposure to the Secretary of VA.



In March 2005, the Veteran was evaluated by K.D.S., DO, for a history of peripheral neuropathy of over 15 years' duration with a history of exposure to Agent Orange at Ft. Drum in 1964, 1965, and 1967.  The Veteran stated that the camp had been sprayed with Agent Orange in 1959 and it had remained in the soil.  He reported that his VA physician could not exclude the possibility of peripheral neuropathy related to Agent Orange toxicity.  After neurological examination, the doctor noted that the results of electrodiagnostic testing of the lower extremities showed mixed polyneuropathy with both demyelinating and axonal features.  She noted that the neuropathic features noted on examination could be consistent with toxic neuropathy, but that laboratory studies for other potential etiologies should be done.

In May 2005, Dr. K.D.S. stated that the electrodiagnostic testing confirmed features consistent with polyneuropathy.  The doctor stated that: "I cannot determine that his [Veteran's] polyneuropathy is secondary to agent orange exposure nor can I exclude that there is a toxic neuropathy.

In September 2005, the Veteran testified he had submitted numerous documents detailing the relationship of his condition to Agent Orange exposure.  He asserted that the documentation was sufficient to show that peripheral neuropathy should be on the presumptive list and argued that Veterans who served at Ft. Drum should not have to prove exposure to Agent Orange, it should be presumed.  

The Veteran described the symptoms of his peripheral neuropathy and indicated that Dr. S.N.M.'s report of 2002 showed that the EMG was suggestive of a toxic neuropathy, and that Dr. K.D.S. could not exclude the possibility of toxic neuropathy.  He stated that he was aware that the Board did not have the authority to add chronic peripheral neuropathy to the presumptive list.






In February 2010, the Veteran testified that he was stationed at Ft. Drum in 1964 and 1965 for about 6 weeks each and in 1967 for about 2 weeks, during which time he slept outside on the ground, ate his meals in the woods, dug foxholes, and trained outdoors.  The Veteran's counsel argued that dioxin, a component of Agent Orange, stays in the ground.  The Veteran's counsel further argued that the problem with VA's recognition of acute and subacute peripheral neuropathy is that it imposed a requirement that it be manifest within a very short time period, although there had been no evidence to exclude a more gradual onset of peripheral neuropathy, which would not be included on the presumptive list.  Counsel posited that if Agent Orange exposure could cause acute and subacute peripheral neuropathy, it could probably also cause peripheral neuropathy with a slower onset.

In a statement in March 2010, the Veteran's counsel stated that the acute and subacute categorizations of neuropathy refer to the time of onset and not any other particular features of the neuropathy, and that the timing of the onset was unimportant to the fact and severity of the condition.

Evidence of record from the Department of Defense shows that, in 1959, 13 drums of Agent Orange were sprayed over 4 square miles of Ft. Drum.  The area selected for the defoliant was a target area for explosive ordnance, not for troop maneuvers. www.dod.mil/pubs/foi/operation_and_plans/.../TacticalHerbicides.pdf. (December 2006).

In August 2011, the Veteran's counsel argued that just because the Veteran's type of neuropathy was not on the presumptive list for conditions related to Agent Orange exposure did not mean there was not a causal link to exposure in service.  She asserted that in prior adjudications the opinion from Dr. K.D.S. had been mischaracterized as not supporting the Veteran's claim and Dr. S.N.M.'s opinion had simply not been considered.  





Counsel described Dr. S.N.M.'s opinion as stating that it was difficult to determine a cause conclusively for the Veteran's peripheral neuropathy, but it was probable that it resulted from his Agent Orange exposure, because his symptoms suggested a conclusion of toxic neuropathy.  She characterized Dr. S.N.M.'s opinion as being the most likely cause of the Veteran's condition was exposure to Agent Orange, and was therefore equivalent to the "at least as likely as not" standard.  Dr. K.D.S. had been more cautious in assigning an etiology, but had not posited any other potential causes and therefore, counsel argued, her opinion supported that of Dr. S.N.M.  Counsel also argued that the timing of the onset of the Veteran's condition was irrelevant in light of the particular features of his neuropathy, the severity of his condition, and its origin.  Counsel argued that the evidence was in equipoise and that the Veteran should be given the benefit of the doubt and granted service connection.

In October 2011, the Board sought an independent expert medical (IME) opinion.  The IME was asked to address the following questions: 

Whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran was actually exposed to an herbicide, Agent Orange, at Ft. Drum in 1964, through contact with the foliage, soil, or ground water outside of the area where the Agent Orange was applied to foliage in 1959.  In other words, what was the environmental fate of the Agent Orange five years after its use in an area not actually sprayed with Agent Orange, and, if any residue of Agent Orange was present, did it pose a health risk to the Veteran?   

Also, would the health risk increase with similar exposure in 1965 and in 1967?






If the Veteran was actually exposed to the residue of Agent Orange in 1964, in 1965, and in 1967, whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's exposure to the residue of Agent Orange actually caused chronic peripheral neuropathy, first manifested in 1990, 25 years after exposure to the herbicide?

In December 2011, in response, on a review of the record, the IME, Board Certified Neurologist, who is a Professor of Neurology and Radiology at the University of Massachusetts Medical School, noted that the medical evidence showed progression of peripheral neuropathy between 2000 and 2002.  In the opinion of the IME it was "extremely unlikely" that peripheral neuropathy was related to Agent Orange exposure, because the Veteran's time at Ft. Drum occurred five years after the spraying was performed and it was therefore unlikely that there was sufficient residual Agent Orange in that area to cause peripheral neuropathy.  In addition, the IME expert noted that peripheral neuropathy related to Agent Orange exposure occurs within one year of exposure and the Veteran was exposed to very low levels of Agent Orange, if any at all, and the Veteran did not develop peripheral neuropathy until more than 30 years later.  The IME concluded that it was less likely than not that the Veteran was exposed to Agent Orange and, if so exposed, that the toxic exposure would have any relationship to the current peripheral neuropathy.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime) and § 1131 (peacetime). 





The term "active military service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 101(24), 1110, and 1131 as implemented by 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Once the evidence is admitted, that is, to be considered, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir. 2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 







Analysis

Theory of Direct Service Connection, excluding Exposure to Agent Orange 

On the basis of the service treatment records alone, chronic peripheral neuropathy was not affirmatively shown to have had onset during active duty from November 1963 to November 1965 and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

For the period of active duty for training in July 1967, there are no service treatment records, but in September 2003 and in February 2010, the Veteran testified that he started to have problems with his legs in about 1982 or 1983.  The Veteran as a lay person is competent to describe symptoms of a claimed disability and competent lay evidence can serve to support a claim of service connection.  38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  The Board also finds the Veteran's testimony credible to the extent when he had his first symptoms. 

And the medical evidence shows that the Veteran's health problems, including neurological symptoms, affecting the lower extremities were first documented in 1982 after active service, including the period of active duty for training in July 1967. 




On the basis of the Veteran's testimony and the post-service medical evidence, record, there is no competent and credible evidence that chronic peripheral neuropathy was affirmatively shown to have had onset during the period of active duty for training and service connection under 38 U.S.C.A. §§ 101(24) and 1110 
as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in active service) is not established.

Also there is no competent and credible evidence either contemporaneous with or after service, including the period of active for training in July 1967, that peripheral neuropathy was noted during the period of active duty or the period of active duty for training in July 1967, that is, observed during active service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), peripheral neuropathy by EMG testing was first documented in 2000 with history dating to 1999.  

Although the Veteran is competent to describe symptoms of pain and numbness in the right lower extremity, which began suddenly in 1982 at work, and of numbness in each arm in 1986, chronic peripheral neuropathy is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); 



see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of chronic peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  See Layno at 469-71 (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disability.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience).

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed peripheral neuropathy before 1999, although the Veteran had symptoms in the right lower extremity in 1982 and in the upper extremities in 1986, although neither was associated with peripheral neuropathy at the time.  And excluding exposure to Agent Orange, no medical professional has related the claimed disability to an injury, disease, or event during active duty or during the period of active duty for training.



Excluding exposure to Agent Orange, which the Board will address separately, the Veteran has not related the claimed disability to an injury, disease, or event during active duty or during the period of active duty for training.  Such an assertion would constitute the Veteran's opinion and the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of the claimed disability, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between the claimed disability and an injury, disease, or event during active duty or during the period of active duty for training. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for chronic peripheral neuropathy, the determination of whether the Veteran's statements and testimony are credible need not be reached. 

And excluding exposure to Agent Orange, there is no competent medical evidence of causal relationship between the present disability and an injury, disease, or event during active service, including the period of active duty for training, the so-called "nexus" requirement.  38 C.F.R. § 3.159 (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion).

For these reasons, service connection under 38 U.S.C.A. §§ 101(24), 1110, and 1131 as implemented by 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 



As the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links chronic peripheral neuropathy to an injury, disease, or event during active duty or active duty for training, excluding exposure to Agent Orange, and in the absence of medical evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of competent and credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Excluding exposure to Agent Orange, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Exposure to Agent Orange 

Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) or in Korea (between April 1, 1968, and August 31, 1971) (presumption of exposure to Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  






Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.  Under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.

Under 38 U.S.C.A. § 1116(b), for any Veteran, who during active service served in the Republic of Vietnam during the Vietnam era or in Korea for time specified, the Secretary of VA has established a presumption of service connection for certain diseases, including acute or subacute peripheral neuropathy, if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2). 

The current lists of diseases, subject to presumptive service connection under 38 C.F.R. § 3.309(e), was last amended in August 2010, when Parkinson's disease, ischemic heart disease, and b-cell leukemias were added to the list of presumptive diseases.  75 Fed. Reg. 53202 (August 31, 2010). 

The Secretary of VA has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600-42608 (2002); Notice, 68 Fed. Reg. 27630-27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).



And the Secretary of VA has excluded chronic peripheral neuropathy or delayed or persistent peripheral neuropathy from the list of diseases on the basis that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and delayed or persistent peripheral neuropathy.  Notice, 75 Fed. Reg. 32540, 32548 (June 8, 2010).   

The use of the term "chronic peripheral neuropathy" in the analysis is used to distinguish chronic peripheral neuropathy from "acute and subacute peripheral neuropathy."  Stated differently, chronic peripheral neuropathy in this case had delayed onset, that is, it appeared years after the alleged exposure to Agent Orange and the condition is persistent or permanent as distinguished from acute or subacute, that is, transient peripheral neuropathy, which resolves within two years of onset.  

As already explained, the current lists of diseases associated with exposure to Agent Orange and subject to presumptive service connection under 38 C.F.R. § 3.309(e), includes acute and subacute peripheral neuropathy, but not chronic peripheral neuropathy, which is persistent or permanent, with delayed onset years after the alleged exposure to Agent Orange.

As the Veteran did not serve in Vietnam during the Vietnam era or in Korea for the time specified, neither the presumption of exposure to Agent Orange nor the presumption of service connection for certain diseases associated with exposure to Agent Orange 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 applies to the Veteran.  

The Veterans has argued that the presumptions, pertaining to Agent Orange, should be extended to include Veterans who were exposed to Agent Orange at Fort Drum and to include chronic peripheral neuropathy as a disease associated with exposure to Agent Orange.  The changes sought by the Veteran require federal legislation by either the United States Congress or by the Department of Veterans Affairs.  The Board has no legal authority to amend any current law or regulation.  



Reiterating, as the Veteran did not serve in Vietnam during the Vietnam era or in Korea for the time specified, neither the presumption of exposure to Agent Orange nor the presumption of service connection for certain diseases associated with exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 apply. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307, pertaining to the presumption of exposure to Agent Orange and the presumption of service connection for certain diseases associated with exposure to Agent Orange, which arose out of the Veteran's Dioxin [a chemical in Agent Orange] and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (presumptive service connection is not the sole method for showing causation in claim under the Veteran's Dioxin and Radiation Exposure Compensation Standards Act).

As for exposure to Agent Orange, the Department of Defense shows that, in 1959, 13 drums of Agent Orange were sprayed over 4 square miles of Ft. Drum.  The area selected for the defoliant was a target area for explosive ordnance, not for troop maneuvers.  The record shows that the Veteran was not at Fort Drum in 1959 when Agent Orange was sprayed.  The Veteran was at Fort Drum in 1964 and 1965 and in 1967, for troop training, which was not an area directly sprayed with Agent Orange.   From this, the Board concludes that the Veteran was not in direct contact with Agent Orange, when it was used.  Rather as argued by the Veteran, he was exposed to Agent Orange that remained in the environment, for example, in the water supply or in the soil.  But neither water nor soil contamination with Agent Orange has been established by competent and credible evidence.  






The Veteran's bare allegation of environmental contamination by Agent Orange is not competent evidence as such contamination is not subject to personal observation by the Veteran or comes to the Veteran through the use of the sense.  See Layno at 469-71 (lay testimony is competent when within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

And it is not argued or shown that the Veteran is otherwise competent, that is, qualified through specialized education, training, or experience to state that the area of troop training at Fort Drum was contaminated with Agent Orange.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience).

The Board did ask the IME for an opinion regarding the level of exposure the Veteran would have incurred five years after the spraying of Agent Orange.  The IME, a Board Certified Neurologist, expressed the opinion that it was unlikely that the Veteran was exposed to sufficient residuals of Agent Orange five years after Agent Orange was used and that the potential exposure was to very low amounts of Agent Orange, if any at all. 

Assuming for the sake of the analysis that the Veteran was remotely, that is, from the time Agent Orange was used in 1959, and exposed to a low amount of Agent Orange, if any at all, the Veteran may establish service connection by evidence that such exposure actually caused chronic peripheral neuropathy. 

Th remaining question is whether there is a direct causal relationship between chronic peripheral neuropathy and exposure to Agent Orange, the so-called "nexus" requirement. 





On the question of causation, there is the opinion of Dr. K.D.S.  Dr. K.D.S. noted that the results of electrodiagnostic testing of the lower extremities showed mixed polyneuropathy and that the neuropathic features on examination could be consistent with toxic neuropathy, but that laboratory studies for other potential etiologies should be done.  Later Dr. K.D.S. stated that: "I cannot determine that his [Veteran's] polyneuropathy is secondary to agent orange exposure nor can I exclude that there is a toxic neuropathy."  

To the extent Dr. K.D.S. stated that she could not determine whether polyneuropathy was secondary to Agent Orange exposure, the opinion is inconclusive and has no probative value, that is, the opinion does not tend to prove a material issue of fact, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy.   

To the extent Dr. K.D.S. stated that she could not exclude that there was a toxic neuropathy in the context of a history of Agent Orange exposure, the opinion is equivocal.  The language that she "could not exclude toxic neuropathy" as a potential etiology in the context of Agent Orange is the equivalent of "could not rule out" such a relationship, and is too speculative to establish a medical nexus.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (phrase "could not rule out" was too speculative to establish medical nexus).  And service connection cannot be awarded based upon pure speculation.  38 C.F.R. § 3.102.  As the opinion is speculative, the opinion has no probative value, that is, the opinion does not tend to prove a material issue of fact, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).

For these reasons, the opinion of Dr. K.D.S. does not constitute evidence in favor of or against the Veteran's claim.




On the question of causation, there is also the opinion of Dr. S.N.M.   Dr. S.N.M noted that the Veteran was exposed to herbicides in the military and was being evaluated for Agent Orange exposure, but it was difficult to prove one way or the other [the causal relationship].  Dr. S.N.M. expressed the opinion that clinically and by history and by EMG there was a weak correlation such that the Veteran probably had a neuropathy related to exposure to some kind of toxins, including Agent Orange.  [In July 2000, when the Veteran was evaluated by VA for an abnormal EMG, history included the Veteran's exposure to ether and urethane, where he worked.]  Dr. S.N.M. stated that it was extremely hard to make such a correlation because the published VA data approved by Congress showed that peripheral neuropathy associated with Agent Orange exposure would have been manifested within the first 12 to 18 months after exposure.  

Dr. S.N.M. could be referring only to acute and subacute peripheral neuropathy associated with Agent Orange exposure, when he cited to published VA data approved by Congress, as the Secretary of VA had not and has not established a presumption of service connection for chronic peripheral neuropathy, because there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and delayed or persistent peripheral neuropathy.  Notice, 75 Fed. Reg. 32540, 32548 (June 8, 2010).   

To the extent Dr. S.N.M stated it was difficult to prove one way or the other the causal relationship between Agent Orange exposure and the Veteran's peripheral neuropathy, the equivalent of "may" or "may not" be related, the opinion is equivocal and has no probative value, that is, the opinion does not tend to prove a material issue of fact, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").




To the extent Dr. S.N.M. stated that it was extremely hard to make a correlation between the Veteran's peripheral neuropathy and exposure to Agent Orange, because of the published VA data approved by Congress, again referring to VA data, which are based on studies, in pertinent part, that are statistically significant [resulting in an inference of causality, but not actual causation], which are to be considered by the Secretary of VA in determining whether or not a disease should be on the list of diseases subject presumptive service connection, 38 U.S.C.A. § 1116(b)(2), the opinion has no probative value, that is, the opinion does not tend to prove a material issue of fact, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy, which was not addressed in the opinion.  The facts in this case are distinguishable from Polovick v Shinseki, 23 Vet. App. 48 (2009) (on a claim of service connection due to Agent Orange exposure for a disease not on the list of presumptive diseases associated with exposure to Agent Orange, the Board may not rejected a medical opinion on direct service connection, which did address causation, solely because the opinion was not consistent with the data used to determine presumptive diseases).

As opinion of Dr. K.D.S. is neither in favor of nor against the Veteran's claim, and as the opinion of Dr. S.N.M. is either equivocal or does not address actual causation, the medical evidence has no probative value on the material issue of fact,  that is, exposure to Agent Orange actually caused chronic peripheral neuropathy. 

As for the articles submitted by the Veteran regarding the health effects of exposure to Agent Orange, a medical or scientific article may be regarded as competent evidence where standing alone, the article discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 (1998). 





As the question presented is whether exposure to Agent Orange actually caused chronic peripheral neuropathy, as none of the articles address actual causation in the context of the facts of the case, namely, remote exposure to Agent Orange, that is, at least five years after Agent Orange was used, and the level of exposure, that is, how much exposure with such factors as quantity, frequency, and duration of exposure as well as the means of exposure, as in this case, alleged water or soil contamination, the Board concludes that the articles do not discuss with a degree of certainty under the facts of the case that there is at least plausible causality based on objective facts as to actual causation, but are otherwise competent evidence.  As competent evidence, the articles have no probative value on the material issue of fact, namely, whether exposure to Agent Orange actually caused chronic peripheral neuropathy.  

To the extent the Veteran's statements and testimony are offered as proof that his chronic peripheral neuropathy is related to exposure to Agent Orange, whereas here, chronic peripheral neuropathy is not capable of lay observation by case law, and it is not a simple medication condition under Jandreau, as the Veteran's lay opinion cannot be inferred from his own personal observation without having specialized education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, training, or experience, chronic peripheral neuropathy and exposure to Agent Orange, the Veteran's opinion does not constitute competent evidence and the opinion is not to be consider as favorable evidence in support of the claim. 

As for the IME opinion, the IME, a Board Certified Neurologist, stated that it was extremely unlikely that peripheral neuropathy was related to Agent Orange exposure, because the Veteran's time at Ft. Drum occurred five years after the spraying was performed and it was therefore unlikely that there was sufficient residual Agent Orange in that area to cause peripheral neuropathy.  The IME concluded that it was less likely than not that the Veteran was exposed to Agent Orange and, if so exposed, that the toxic exposure would have any relationship to the current peripheral neuropathy.  The IME opinion opposes, rather than supports, the claim.  


As the IME opinion is the only competent and credible medical evidence, pertaining to the material issue of fact, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy, the opinion weighs against the claim.   

As there is no competent and credible evidence of equal or greater weight in favor of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Alternatively, even if the Board were to discount the opinion of the IME, it is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent medical evidence of the nexus requirement, that is, exposure to Agent Orange actually caused chronic peripheral neuropathy, the preponderance of the evidence is against the claim. 


ORDER

Service connection for chronic peripheral neuropathy to include as due to exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


